Having determined appellee was entitled to recover of appellant a specified sum and that appellant was entitled to recover of appellee a different specified sum, the court should have set off the one sum against the other, and, having done so, should have rendered judgment for the balance in favor of the party entitled thereo. As the court did not *Page 313 
do that, the judgment is not a final one from which an appeal could be prosecuted. Article 2211, R.S. 1925; Walker v. Means, 28 Tex. Civ. App. 210,67 S.W. 167; Eastham v. Sallis, 60 Tex. 576; Kinney v. Tel. Co. (Tex.Com.App.) 222 S.W. 227. This court, therefore, can not do otherwise than dismiss the appeal.